SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 OLD MUTUAL ABSOLUTE RETURN FUND, L.L.C. (Name of Issuer) OLD MUTUAL ABSOLUTE RETURN FUND, L.L.C. (Name of Person(s) Filing Statement) UNITS OF LIMITED LIABILITY COMPANY INTERESTS (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Ross Weissman Larch Lane Advisors LLC 800 Westchester Avenue, S-618 Rye Brook, NY 10573 (888) 266-2200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) With a copy to: George Silfen, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, New York 10022 (212) 756-2131 September 29, 2010 (Date Tender Offer First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation: $2,100,000(a) Amount of Filing Fee:$149.73 (b) (a) Calculated as the aggregate maximum purchase price for Units. (b) Calculated at $71.30 per $1,000,000 of the Transaction Valuation. o Check the box if any part of the fee is offset as provided by Rule 0-1l(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o ITEM 1. SUMMARY TERM SHEET. As stated in the offering documents of Old Mutual Absolute Return Fund, L.L.C. (the "Company"), the Company is offering to purchase units of limited liability company interests in the Company ("Units") from members of the Company ("Members") at their net asset value (that is, the value of the Company's assets minus its liabilities, multiplied by the proportionate interest in the Company a Member desires to tender).The offer to purchase Units (the "Offer") will remain open until 12:00 midnight, Eastern time, on October 27, 2010 (the "Expiration Date") unless the Offer is extended.The net asset value of the Units will be calculated for this purpose as of December 31, 2010 or, if the Offer is extended, approximately one month after the Expiration Date (in each case, the "Valuation Date").The Company reserves the right to adjust the Valuation Date as a result of any extension of the Offer.The Company will review the net asset value calculation of Units during the Company's audit for its fiscal year ending March 31, 2011, which the Company expects will be completed by the end of May 2011 and the audited net asset value will be used to determine the final amount to be paid for tendered Units. Members may tender all of their Units or any portion of their Units (defined as a specific dollar value or as a number of Units) above the required minimum capital account balance.Each Member that tenders Units that are accepted for purchase by the Company will be given a non-interest bearing, non-transferable promissory note (the "Note") entitling the Member to receive an amount equal to the net asset value of the Units tendered (valued in accordance with the Company's Limited Liability Company Agreement (the "LLC Agreement")), determined as of the Valuation Date.The Note will entitle the Member to receive an initial payment in cash and/or marketable securities (valued in accordance with the LLC Agreement) equal to 97% of the net asset value of the Units tendered by the Member that are accepted for purchase by the Company (the "Initial Payment") and will be paid to the Member within one month after the Valuation Date or, if the Company has requested withdrawals of its capital from any portfolio funds in order to finance the purchase of Units, within ten business days after the Company has received at least 90% of the aggregate amount withdrawn by the Company from such portfolio funds.The Note will also entitle the Member to receive a contingent payment (the "Contingent Payment") equal to the excess, if any, of (a) the net asset value of the Units tendered as of the Valuation Date, as it may be adjusted based upon the next annual audit of the Company's financial statements, over (b) the Initial Payment.The Fund will deposit the aggregate amount of the Contingent Payments in a separate, non-interest bearing account. The Contingent Payment will be payable promptly after the completion of the Company's annual audit.Proceeds of the Initial Payment and the Contingent Payment will be wire transferred directly to an account designated by the Member. A Member that tenders for repurchase only a portion of such Member's Units will be required to maintain a minimum capital account balance of $50,000 (or $25,000, in the case of certain Members, as set forth in the Company's Prospectus). The Company reserves the right to purchase less than the amount tendered by a Member if the amount tendered would cause the Member's capital account in the Company to have a value less than the required minimum balance.If the Company accepts the tender of all or a portion of such Member's Units, the Company will make payment for Units it purchases from one or more of the following sources:cash on hand, the proceeds of the sale of and/or delivery of portfolio securities held by the Company, the withdrawals of its capital from portfolio funds in which it has invested, or by borrowings (which the Company does not intend to do). The Offer remains open to Members until 12:00 midnight, Eastern time, on October 27, 2010, the expected expiration date of the Offer.Until this time, Members have the right to change their minds and withdraw the tenders of their Units.Members will also have the right to withdraw tenders of their Units at any time after November 24, 2010, if their Units have not yet been accepted for purchase by the Company. If a Member would like the Company to purchase all or a portion of its Units, it should complete, sign and either (i) mail (via certified mail return receipt requested) or otherwise deliver a Letter of Transmittal, attached to this document as Exhibit C, to UMB Fund Services, Inc. (the "Transfer Agent"), at 803 W. Michigan St., Milwaukee, WI 53233, Attention:Old Mutual Funds, or (ii) fax it to the Transfer Agent at (816) 860-3140, so that it is received before 12:00 midnight, Eastern time, on October 27, 2010.If the Member chooses to fax the Letter of Transmittal, it should mail the original Letter of Transmittal to the Transfer Agent promptly after it is faxed (although the original does not have to be received before 12:00 midnight, Eastern time, on October 27, 2010).Of course, the value of the Units will change between August 31, 2010 (the last time prior to the date of this filing as of which net asset value has been calculated) and the Valuation Date.Members may obtain the estimated net asset value of their Units, which the Company will calculate monthly based upon the information the Company receives from the managers of the portfolio funds in which it invests, by contacting the Transfer Agent at (888) 896-8919or at the address listed above, Monday through Friday, except holidays, during normal business hours of 9:00 a.m. to 5:00 p.m. (Eastern time).Please see Item 4(a)(9) for a discussion regarding the procedures implemented in the event the Offer is oversubscribed (i.e., more than $2.1 million of Units are duly tendered). Please note that just as each Member has the right to withdraw the tender of its Units, the Company has the right to cancel, amend or postpone this Offer at any time before 12:00 midnight, Eastern time, on October 27, 2010.Also realize that although the Offer expires on October 27, 2010, a Member that tenders all of its Units will remain a Member in the Company notwithstanding the Company's acceptance of the Member's Units for purchase through the Valuation Date.Accordingly, the value of tendered Units will remain at risk, until the Valuation Date, because of its investment pursuant to the Company's investment program. ITEM 2. ISSUER INFORMATION. (a)The name of the issuer is Old Mutual Absolute Return Fund, L.L.C.The Company is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a closed-end, non-diversified, management investment company.It is organized as a Delaware limited liability company.The principal executive office of the Company is located at 800 Westchester Avenue, S-618, Rye Brook, New York 10573 and the telephone number is (888) 266-2200.As of January 1, 2009, the Company elected to be taxed as a corporation and to seek to qualify as a "regulated investment company" under Subchapter M of the Internal Revenue Code. (b)The title of the securities that are the subject of the Offer is units of limited liability company interests in the Company.As of the close of business on July 31, 2010, there was approximately $21.3 million outstanding in capital of the Company, represented by Units (based on the estimated unaudited net asset value of such Units).Subject to the conditions set forth in the Offer, the Company will purchase up to $2.1 million of Units that are tendered by Members and not withdrawn as described above in Item 1, subject to any extension of the Offer. (c)Units are not traded in any market, and any transfer thereof is strictly limited by the terms of the Company's LLC Agreement. ITEM 3. IDENTITY AND BACKGROUND OF FILING PERSON. The name of the filing person is Old Mutual Absolute Return Fund, L.L.C.The Company's principal executive office is located at 800 Westchester Avenue, S-618, Rye Brook, New York 10573 and the telephone number is (888) 266-2200.The Investment Adviser of the Company is Larch Lane Advisors LLC (the "Adviser").LLA Holdings LLC, the special member of the Adviser, owns a majority of the Adviser and is an indirect majority-owned subsidiary of Old Mutual (US) Holdings Inc. ("OMUSH").The principal executive office of the Adviser is located at 800 Westchester Avenue, S-618, Rye Brook, New York 10573 and the telephone number is (914) 798-7604.The Company's Managers are Gerald Hellerman, Paul D. Malek, George W. Morriss and Matthew Appelstein.Their address is c/o Larch Lane Advisors LLC, 800 Westchester Avenue, S-618, Rye Brook, New York 10573. ITEM 4. TERMS OF THIS TENDER OFFER. (a)(1)Subject to the conditions set forth in the Offer, the Company will purchase up to $2.1 million of Units that are tendered by Members and not withdrawn (in accordance with Item 1) prior to 12:00 midnight, Eastern time, on the Expiration Date, or any later date as corresponds to any extension of the offer. (2)The purchase price of Units tendered to the Company for purchase will be their net asset value as of the Valuation Date. Members may tender all or a portion of their Units (defined as a specific dollar value or as a number of Units) above the required minimum capital account balance.Each Member that tenders Units that are accepted for purchase will be given a Note promptly upon acceptance of such Units.The Note will entitle the Member to be paid an amount equal to the value, determined as of the Valuation Date, of the Units being purchased (subject to adjustment upon completion of the next annual audit of the Company's financial statements).This amount will be the value of the Member's capital account (or the portion thereof being purchased) determined as of the Valuation Date, and will be based upon the net asset value of the Company's assets as of that date, after giving effect to all allocations to be made as of that date.The Note will entitle the Member to receive an initial payment in an amount equal to at least 97% of the unaudited net asset value of the Units tendered and accepted for purchase by the Company.Payment of this amount will be made within one month after the Valuation Date or, if the Company has requested withdrawals of its capital from any portfolio funds in order to fund the purchase of Units, no later than ten business days after the Company has received at least 90% of the aggregate amount withdrawn by the Company from such portfolio funds.The Note will also entitle a Member to receive the Contingent Payment.The Contingent Payment will be payable promptly after the completion of the Company's next annual audit.It is anticipated that the annual audit of the Company's financial statements will be completed within 60 days after March 31, 2011, the fiscal year end of the Company. Although the Company has retained the option to pay all or a portion of the purchase price by distributing marketable securities, the purchase price will be paid entirely in cash except in the unlikely event that the Board of Managers of the Company determines that the distribution of securities is necessary to avoid or mitigate any adverse effect of the Offer on the remaining Members. The Note pursuant to which a tendering Member will receive the Initial Payment and Contingent Payment (together, the "Cash Payment") will be mailed directly to the tendering Member.Any Cash Payment due pursuant to the Note will be made by wire transfer directly to the tendering Member to an account designated by the Member. A Member who tenders for repurchase only a portion of such Member's Units will be required to maintain a minimum capital account balance of $50,000 (or $25,000, in the case of certain Members, as set forth in the Company's Prospectus). A copy of:(a) the Cover Letter to the Offer to Purchase and Letter of Transmittal; (b) Notice of the Offer to Purchase; (c) a form of Letter of Transmittal; (d) a form of Notice of Withdrawal of Tender; and (e) forms of Letters from the Company to Members that will be sent in connection with the Company's acceptance of tenders of Units, are attached hereto as Exhibits A, B, C, D and E, respectively. (3)The scheduled expiration date of the Offer is 12:00 midnight, Eastern time, October 27, 2010. (4)Not Applicable. (5)The Company reserves the right, at any time and from time to time, to extend the period of time during which the Offer is pending by notifying Members of such extension.The purchase price of Units tendered by any Member will be the net asset value thereof as of the close of business on December 31, 2010 if the Offer expires on the initial Expiration Date or, if the Offer is extended, approximately one month after the Expiration Date.During any such extension, all Units previously tendered and not withdrawn will remain subject to the Offer.The Company also reserves the right, at any time and from time to time, up to and including the Expiration Date, to:(a) cancel the Offer in the circumstances set forth in Section 7 of the Offer and in the event of such cancellation, not to purchase or pay for any Units tendered pursuant to the Offer; (b) amend the Offer; and (c) postpone the acceptance of Units.If the Company determines to amend the Offer or to postpone the acceptance of Units tendered, it will, to the extent necessary, extend the period of time during which the Offer is open as provided above and will promptly notify Members. (6)A tender of Units may be withdrawn at any time before 12:00 midnight, Eastern time, October 27, 2010 and, if such Units have not yet been accepted for purchase by the Company, at any time after November 24, 2010. (7)Members wishing to tender Units pursuant to the Offer should mail a completed and executed Letter of Transmittal to the Transfer Agent, to the attention of Old Mutual Funds, at the address set forth on page 2 of the Offer, or fax a completed and executed Letter of Transmittal to the Transfer Agent, also to the attention of Old Mutual Funds, at the fax number set forth on page 2 of the Offer.The completed and executed Letter of Transmittal must be received by the Transfer Agent, either by mail or by fax, no later than the Expiration Date.The Company recommends that all documents be submitted to the Transfer Agent by certified mail, return receipt requested, or by facsimile transmission.A Member choosing to fax a Letter of Transmittal to the Transfer Agent must also send or deliver the original completed and executed Letter of Transmittal to the Transfer Agent promptly thereafter. Any Member tendering Units pursuant to the Offer may withdraw its tender as described above in Item 4(a)(6).To be effective, any notice of withdrawal must be timely received by the Transfer Agent at the address or fax number set forth on page 2 of the Offer.A form to use to give notice of withdrawal of a tender is available by calling the Transfer Agent at the telephone number indicated on page 2 of the Offer.A tender of Units properly withdrawn will not thereafter be deemed to be tendered for purposes of the Offer.However, subsequent to the withdrawal of tendered Units, Units may be tendered again prior to the Expiration Date by following the procedures described above. (8)For purposes of the Offer, the Company will be deemed to have accepted (and thereby purchased) Units that are tendered when it gives written notice to the tendering Member of its election to purchase such Member's Units. (9)If more than $2.1 million of Units are duly tendered to the Company prior to the Expiration Date and not withdrawn, the Company may in its sole discretion: (a) accept the additional Units permitted to be accepted pursuant to Rule 13e-4(f)(1)(ii) under the Securities Exchange Act of 1934, as amended (the "1934 Act"); or (b) amend and extend the Offer to increase the amount of Units that the Company is offering to purchase.In the event the amount of Units duly tendered exceeds the amount of Units the Company has offered to purchase pursuant to the Offer or any amendment thereof (including the amount of Units, if any, the Company may be willing to purchase as permitted by Rule 13e-4(f)(1)(ii) under the 1934 Act), the Company will accept Units duly tendered on or before the Expiration Date for payment on a pro rata basis based on the aggregate net asset value of tendered Units.The Offer may be extended, amended or canceled in various other circumstances described in (5) above. (10)The purchase of Units pursuant to the Offer may have the effect of increasing the proportionate interest in the Company of Members who do not tender Units.Members that retain their Units may be subject to increased risks that may possibly result from the reduction in the Company's aggregate assets resulting from payment for the Units tendered.These risks include the potential for greater volatility due to decreased diversification.However, the Company believes that this result is unlikely given the nature of the Company's investment program.A reduction in the aggregate assets of the Company may result in Members that do not tender Units bearing higher costs to the extent that certain expenses borne by the Company are relatively fixed and may not decrease if assets decline. These effects may be reduced or eliminated to the extent that additional subscriptions for Units are made by new and existing Members on October 1, 2010 and thereafter from time to time. (11)Not Applicable. (12)The following discussion is a general summary of the Federal income tax consequences of the purchase of Units by the Company from Members pursuant to the Offer.Members should consult their own tax advisors for a complete description of the tax consequences to them of a purchase of their Units by the Company pursuant to the Offer. In general, a Member from whom Units (held as capital assets) are purchased by the Company may realize a capital gain or loss in an amount equal to the difference between the amount realized and the Member’s adjusted tax basis in the Units. Such gain or loss will be long-term or short-term, depending upon the Member’s holding period for the Units. Generally, a Member’s gain or loss will be a long-term gain or loss if the Units have been held for more than one year. A loss realized on a sale or exchange of Units will be disallowed if such Units are acquired within a 61-day period beginning 30 days before and ending 30 days after the date on which the Units are disposed of. In such case, the basis of the Units acquired will be adjusted to reflect the disallowed loss.Any loss realized by a Member on a disposition of Units held by the Member for six months or less will be treated as a long-term capital loss to the extent of any capital gain dividends received by the Member (or amounts credited as undistributed capital gains) with respect to such Units. Under Treasury regulations, if a Member recognizes a loss with respect to Units of $2 million or more for an individual Member or $10 million or more for a corporate Member, the Member will likely have to file with the Internal Revenue Service a disclosure statement on Form 8886. Members should consult their tax advisors to determine the applicability of these regulations in light of their individual circumstances. (i)Not Applicable. (ii)Not Applicable. (iii)Not Applicable. (iv)Not Applicable. (v)Not Applicable. (vi)Not Applicable. ITEM 5. PAST CONTRACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS WITH RESPECT TO THE ISSUER'S SECURITIES. The Company's Prospectus (the "Prospectus"), and the LLC Agreement, which were provided to each Member in advance of subscribing for Units, provide that the Company's Board of Managers has the sole discretion to determine whether the Company will purchase Units from Members from time to time pursuant to written tenders.The Prospectus also states that the Adviser expects that it will recommend to the Board of Managers that the Company purchase Units from Members quarterly, effective as of March 31, June 30, September 30 and December 31.The Company has previously offered to purchase Units from Members pursuant to written tenders, effective as of December 31, 2007, March 31, 2008, June 30, 2008, September 30, 2008, December 31, 2008, March 31, 2009, June 30, 2009, September 30, 2009, December 31, 2009, March 31, 2010, June 30, 2010 and September 30, 2010. The Company is not aware of any contract, arrangement, understanding or relationship relating, directly or indirectly, to this tender offer (whether or not legally enforceable) between:(i) the Company and the Adviser or any Manager of the Company or any person controlling the Company or controlling the Adviser or any Manager of the Company; and (ii) any person, with respect to Units.However, the LLC Agreement provides that the Company shall be dissolved if the Units of any Member that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender all of its Units for purchase by the Company have not been repurchased within a period of two years of the request. ITEM 6. PURPOSES OF THIS TENDER OFFER AND PLANS OR PROPOSALS OF THE ISSUER OR AFFILIATE. (a)The purpose of the Offer is to provide liquidity to Members that hold Units, as contemplated by and in accordance with the procedures set forth in the Prospectus and the LLC Agreement. (b)The Company currently expects that it will accept subscriptions for Units as of October 1, 2010and on the first day of each month thereafter, but is under no obligation to do so. (c)Neither the Company nor the Adviser nor the Board of Managers has any plans or proposals that relate to or would result in:(1) the acquisition by any person of additional Units (other than the Company's intention to accept subscriptions for Units on the first day of each month and from time to time in the discretion of the Company), or the disposition of Units; (2) an extraordinary transaction, such as a merger, reorganization or liquidation, involving the Company; (3) any material change in the present distribution policy or indebtedness or capitalization of the Company; (4) any change in the identity of the Adviser or the members of the Board of Managers, or in the management of the Company including, but not limited to, any plans or proposals to change the number or the term of members of the Board of Managers, to fill any existing vacancy on the Board of Managers or any plans or proposals to change any material term of the investment advisory arrangements with the Adviser; (5) a sale or transfer of a material amount of assets of the Company (other than as the Board of Managers determines may be necessary or appropriate to fund all or a portion of the purchase price for Units to be acquired pursuant to the Offer or in connection with the ordinary portfolio transactions of the Company); (6) any other material change in the Company's structure or business, including any plans or proposals to make any changes in its fundamental investment policies, as amended, for which a vote would be required by Section 13 of the 1940 Act; or (7) any changes in the LLC Agreement or other actions that might impede the acquisition of control of the Company by any person.Because Units are not traded in any market, Sections (6), (7) and (8) of Regulation M-A §229.1006 (c)are not applicable to the Company. ITEM 7. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. (a)The Company expects that the purchase price for Units acquired pursuant to the Offer, which will not exceed $2.1 million (unless the Company elects to purchase a greater amount), will be derived from one or more of the following sources:(i) cash on hand; (ii) the proceeds of the sale of and/or delivery of securities and portfolio assets held by the Company; and (iii) possibly borrowings, as described in paragraph (b), below.The Company will segregate, with its custodian, cash or U.S. government securities or other liquid securities equal to the value of the amount estimated to be paid under any Notes as described above. (b)None of the Company, the Adviser or the Board of Managers has determined at this time to borrow funds to purchase Units tendered in connection with the Offer.However, depending on the dollar amount of Units tendered and prevailing general economic and market conditions, the Company, in its sole discretion, may decide to seek to borrow money to finance all or a portion of the purchase price for Units, subject to compliance with applicable law.If the Company finances any portion of the purchase price in that manner, it will deposit assets in a special custody account with its custodian, to serve as collateral for any amounts so borrowed, and if the Company were to fail to repay any such amounts, the lender would be entitled to satisfy the Company's obligations from the collateral deposited in the special custody account.The Company expects that the repayment of any amounts borrowed will be made from additional funds contributed to the Company by existing and/or new Members, or from the proceeds of the sale of securities and portfolio assets held by the Company. (c)Not Applicable. (d)Not Applicable. ITEM 8. INTEREST IN SECURITIES OF THE ISSUER. (a)Based on July 31, 2010 estimated values, Millpencil Limited owns approximately $110,153 in Units (approximately 0.52% of the outstanding Units).Millpencil Limited is an indirect subsidiary of Old Mutual plc, the parent company of OMUSH. (b)There have been no transactions involving Units that were effected during the past 60 days by the Company, the Adviser, any Manager or any person controlling the Company, the Adviser or any Manager. ITEM 9. PERSONS/ASSETS RETAINED, EMPLOYED, COMPENSATED OR USED. No persons have been employed, retained or are to be compensated by the Company to make solicitations or recommendations in connection with the Offer. ITEM 10. FINANCIAL STATEMENTS. (a)(1)Reference is made to the following financial statements of the Company, which the Company has prepared and furnished to Members pursuant to Rule 30e-l under the 1940 Act and filed with the Securities and Exchange Commission pursuant to Rule 30b2-1 under the 1940 Act, and which are incorporated by reference in their entirety for the purpose of filing this Schedule TO: Unaudited financial statements for the semi-annual period ended September 30, 2008, previously filed on EDGAR on Form N-CSR on December 10, 2008. Audited financial statements for the fiscal year ended March 31, 2009, previously filed on EDGAR on Form N-CSR on June 11, 2009. Unaudited financial statements for the semi-annual period ended September 30, 2009, previously filed on EDGAR on Form N-CSR on December 8, 2009. Audited financial statements for the fiscal year ended March 31, 2010, previously filed on EDGAR on Form N-CSR on June 9, 2010. (2)The Company is not required to and does not file quarterly unaudited financial statements under the 1934 Act.The Company does not have shares, and consequently does not have earnings per share information. (3)Not Applicable. (4)The Company does not have shares, and consequently does not have book value per share information. (b)The Company's assets will be reduced by the amount of the tendered Units that are repurchased by the Company.Thus, income relative to assets may be affected by the Offer.The Company does not have shares and consequently does not have earnings or book valueper share information. ITEM 11. ADDITIONAL INFORMATION. (a) None. None. Not Applicable. Not Applicable. None. (b) None. ITEM 12.EXHIBITS. Reference is hereby made to the following exhibits which collectively constitute the Offer to Members and are incorporated herein by reference: A. Cover Letter to the Notice of Offer to Purchase and Letter of Transmittal. B. Notice of Offer to Purchase. C. Form of Letter of Transmittal D. Form of Notice of Withdrawal of Tender. E. Forms of Letters from the Company to Members in connection with the Company's acceptance of tenders of Units. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. OLD MUTUAL ABSOLUTE RETURN FUND, L.L.C. By: /s/ Ross Weissman Name: Ross Weissman Title:Chief Financial Officer September 29, 2010 EXHIBIT INDEX EXHIBIT A.
